Title: To Thomas Jefferson from Brailsford & Morris, 31 October 1787
From: Brailsford & Morris
To: Jefferson, Thomas



Sir
Charleston So. Carolina 31st October 1787.

Our friend Mr. E. Rutledge, having been so obliging as to indulge us with the perusal of your Letter addressed to him on the subject of our Produce, and at the same time enclosing the Proposals of Messrs. Berard & Co. declaring the terms on which they are enclined to encourage a preference of our Consignments: we cannot but feel ourselves sensibly indebted to your Excellency for your persevering exertions in our favour, and for your decided endeavors to enlarge our Trade, now circumscribed by British Policy, and Restrictions. Our being totally destitute of Manufactures, and the Staples of this State being very valuable, and considerable, both as to quantity, and quality, it is extraordinary that Great Britain alone, has made the necessary exertions to reap the benefits of our Commerce, and by a spirited exertion, endeavor to annihilate all opposition to her ambitous Views. A concurrence of Circumstances, tended to give a temporary success to her Plans. Old Prejudices in favor of English Goods, their marked superiority in many instances, the Wealth of her Merchants, and the multitude of their Agents that settled here on the peace, all united in strengthening her Interests. On the other Hand, the Calamities of the War, with the baneful effects of the Paper Depreciation, have been hard on those Commercial Houses who enjoyed the first reputations prior to the Revolution. Unable to cancel their Old Obligations, the European Trader cautiously avoided, the increasing the magnitude of their Debts, and refused those Credits which were essential to their wants so that our number is now nearly dwindled to a Cypher. To see the whole Wealth of our Country centering in the Hands of our decided Enemies; to see nine tenths of our Produce carried   out of our Ports by British Vessels, and in walking our Streets, whether convinced by the Dialect, or the Names of those who supply our wants, that we should rather conceive ourselves in the Highlands of Scotland, than in an American State, is the source of painful Reflection to every Citizen, who values the Happiness, or wishes to extend the Consequence, and Prosperity of his Country. It is unnecessary to inform your Excellency, that thro these States, the Shop:keeper is blended with the Merchant, and we are sorry to add, that these Scotch Agents, having a well established Credit in Britain, and their supplies being punctual, seasonable, and of the first quality, they successfully destroy every opposition, and confine to themselves the immense retail Business of the State.
It is wonderful, that since the Peace, we have never had a single French House, that commanded Respect, or that has been intitled to it. At this moment, there is none at all, and it would have been a happy Circumstance for France if there never had been one, as we have been only troubled with a set of needy Adventurers, without Fortune or Character, who by importing the refuse of the French Manufactures, have effectually strengthened our prejudices in favor of the British. There are a few Dutch, and Germans, who are honest, industrious, and enjoy a pretty good Credit, but they are limited in their resources, and are too phlegmatic for adventure. Thus Imports are from their own Country, and their Exports are invariably directed to the same quarter. Great Britain thus peculiarly situated, will no doubt leave no means unessayed to Continue, and confirm our Bondage, and it is certainly our Duty and Interest, to destroy it. We are rejoiced in saying, that we think your Excellency has opend the Door for accomplishing so desirable an event, for the British Merchant, being ready to make larger advances on Consignments than we have hitherto been able to obtain from those of any other Country, necessity has compelld us to accept their offers, and against our wishes, establish a preference in their favor. The Conditions tendered by Messrs. Berard & Co. are as liberal, as we would have them, and such is our respect for that House, in consequence of your Excellencys Recommendation of them, that we shall give them early, and decided Marks of our Confidence. The priviledge of drawing for 12£ to 15 Livres the Quintal, for such Parcels of Merchantable Rice, as we may ship from hence to their address, is rather more than sufficient, and more than we shall ever avail ourselves of, as Rice will generally be obtained at, or under 10/6 and provided our Paper Medium supports its Currency, we  are of Opinion it will be the case the insuing Year. When Rice is not to be obtained under 12/ to 13/ ⅌ Ct., we must either have short Crops, have an unusual demand for the West Indies, or purchase with a depreciated Currency, as otherwise no prudent Man would willingly speculate on it, Experience having shewn it an unprofitable adventure at these prices. During the present Year it has ruled from 13/6 to 16/ ⅌ Ct. When at the first, we sold our Bills on London at 60 Days sight at a Premium of 20 ⅌ Ct., but it no sooner rose to the latter price, than our Drafts were eagerly bought up at a Premium of 25 ⅌ Ct.; hard Money then selling at a Premium of 22½ ⅌ Ct., and with difficulty produced. Had Specie been the circulating Medium of the State, Rice would not have been higher than 10/6 to 11/ ⅌ Ct., at which, with good Conduct, it might have been rendered a saving Remittance. Such Cargoes of Rice as are sent to Cowes and there sold for a Market are landed, sifted, and reshipped, and marked, at the expence of 1/ each Barrel which very moderate expence, is one very great inducement for sending our Vessels there. The charge for Light, &c. however in some measure make up for that reasonable compensation for so much trouble, but at the same time gives a necessary hint to the Merchants at L’Orient &c. &c. to be [as] limited in their Charges as possible; as otherwise, Cowes will maintain her superiority against all their exertions to rival her. Messrs. Berard & Co. notwithstanding their resources, are still very unequal to the supporting that proportion of our Trade, as may be directed to the French Coast, as we esteem it the best Market for our Tobacco, and nearly equal to any European Market for our Rice. It is generally supposed, that we have this Year made 100,000 Tunes of Rice of 550℔ Net, near 1,000,000 of Pounds of Indico, and several thousand Hogsheads of Tobacco, a very small part of which, would be more than sufficient to employ the funds of any House in Europe. Mr. Barrett, under the protection of Messrs. Le Couteulx & Co. of Paris, has made us a tender of his Services, and offered to accept Drafts for the half amount of Invoice, the remaining half to be paid on the arrival of the Vessel. These Conditions are inadmissible, as we will never draw without being certain of our Bills being honord, provided we confine ourselves within the limits agreed on, the distance between us rendering Communications too tedious for such a plan. We take the Liberty of enclosing your Excellency a Copy of our Letter to Mr. Barrett and an Extract of that We wrote to Messrs. Berard & Co. and that you may entertain a just Idea of  the wretched situation of our Commerce, we transmit you a correct List of all Vessels that cleared out at our Custom House for the European Markets, from 20 November 1786 to the 12 June 1787, being the period in which the principal part of our Crop is shipped. This List declares in a few words the melancholy State of our Trade, and the happy effects of good Policy, and wholsome navigation Laws.
Very numerous are the Produce and Manufactures of France, that are suited to our Climate, and Wants, and we have no doubt, that with proper exertions on the part of the French Ministry, supported by a few of their Merchants of Opulence and Influence, that the Intercourse between the two Countries will soon become extensive, and mutually beneficial. Her Brandies, Wines, Fruits, Silks, Linens, Oil, Soap, and a multitude of other Articles, are lucrative returns for our Produce, and we are well convinced, that once the Communication is rendered frequent, that a multitude of objects would present themselves, of which, we have now no Idea, that would relieve our wants, and add to our Comfort. To any way, and in the smallest degree contribute to the effecting so happy a revolution, would be the height of our Pride and Ambition, and if there are any informations your Excellency may wish, and in our power to give, we beg that you will freely dispose of us. Our situation here is perfectly independent, free from the Clog of any Home, or Foreign Debt, and commanding resources that enable us to give every facility to our Commercial Operations. Relying on the Strength of our present Introductions and on your Excellencys anxiety to advance the Interest of our State, and of the Union in general, we take the Liberty of requesting your favorable mention of our firm where it can be useful in advancing the Interests of both Countries. We can only assure you, that we shall endeavor to support, and not disgrace your Recommendation. We have every reason to hope, that the Foederal System recommended by the Convention, will be acknowledged here, and adopted by our Sister States. Our Commerce will then experience the fruits of Order, and Energy, and those Nations, who now view us with Contempt, who ridicule our Folly and Disunion, and who are enriching themselves on our Spoils, will gladly court our rising Consequence and be happy in granting us liberal terms for the benefits we allow them from the participation of our Trade. We are with sincere Respect, Your Excellencys Most Obdt. Servants,

Brailsford & Morris

 